Title: To George Washington from Ralph Pomeroy, 11 April 1781
From: Pomeroy, Ralph
To: Washington, George


                        
                            Sir,
                            Hartford 11th April 1781.
                        
                        I was favoured with your Excellencys Letter of the 7th Instant by a Lt Dragoon yesterday morning eight
                            oClock, I dispatched a Messenger instantly to Governour Trumbull with a Letter a Copy of which I enclose herein, About the
                            same time I receivd a Letter from Governour Trumbull requiring my Attendance at Lebanon on Thursday which is tomorrow
                            morning, to wait upon him and his Council, which he had Summoned there to meet; who sometimes, I beg leave to observe,
                            neglect immediate Attendance upon his Summonses, and as they live dispersed through this Country I have waited on three or
                            four of those Gentlemen who live near this place and shewn them your Excellencys Letter, but they make many objections to
                            going to Lebanon.
                        If there should be a Council Board to morrow morning I hope to obtain the order I want, and after that
                            without one moments loss of time to push on the Salted meat from the Towns in the Manner I have before done.
                        I am now setting out for Lebanon, and am with best Wishes for your Health and Happiness, your Excellencys
                            most Obedient and humble Servant.
                        
                            Ralph Pomeroy.
                            Dep. Quar. Master.
                        
                     Enclosure
                                                
                            
                                Sir,
                                Hartford April 10. 1781.
                            
                            As it is not in my power to receive the salted Meat which lies in the several Towns without further
                                Orders and Authority, and your Excellency will see by General Washington’s letter that the Army are on the point of
                                Distress, and the General does not believe that those Resolves were designed to interfere with my arrangement for
                                forwarding on the salted Meat immediately according to the requisitions of the Commissy Genl—I have now to beg that I
                                may be enabled to pursue the only mode practicable, which may be effected only by orders Issuing from your Excellency
                                and Council, similar to those I have before been favoured with, to all the Towns west and adjoining Connecticut River,
                                to remove their salted Beef & Pork, with Teams of their own raising, which, if they will not comply with, I
                                have no possible way of removing the same, without money, which I am destitute of.
                            General Washington, according to my understanding of his Order to me, which I mention’d to your
                                Excellency, has no idea of its remaining any time in this Country for any purpose whatever—I have sent my brother on,
                                least your Excellency might not have time to call in a Council in season.
                            I have received your Excellency’s letter of the 7th instant, and the inclos’d one to Mr Ogden have
                                forwarded that he may have it seasonably—I shall attend precisely at this time, on thursday morning. I am your
                                Excellency’s very Obedient Servant
                            
                                Ralph Pomeroy
                                D.Q. Master
                            
                            

                                Copy
                            
                        
                        
                    